Exhibit 99 ORBCOMM ANNOUNCES SECOND QUARTER 2016 RESULTS – Total Revenues of $50.1 Million Increase 12% and Service Revenues Grow 15%, Over Prior Year – – Adjusted EBITDA of $12.1 Million, Increases 17% Over Prior Year – – Company Adds Over 41,000 Net Subscriber Communicators in the Quarter – Rochelle Park, NJ, August 4, 2016 – ORBCOMM Inc. (NASDAQ: ORBC), a global provider of Machine-to-Machine (M2M) and Internet of Things (IoT) solutions, today announced financial results for the second quarter ended June 30, 2016.
